✎AO 187 (Rev. 7/87) Exhibit and Witness List


                                                 UNITED STATES DISTRICT COURT
                              EASTERN                                                  DISTRICT OF                                    TENNESSEE


               UNITED STATES OF AMERICA
                                                                                                                 EXHIBIT AND WITNESS LIST
                                        V.
                             Robbie English                                                                            Case Number: 2:19-CR-167

PRESIDING JUDGE                                                    PLAINTIFF’S ATTORNEY                                      DEFENDANT’S ATTORNEY
 Cynthia Richardson Wyrick                                          Robert M. Reeves                                          Douglas Payne
TRIAL DATE (S)                                                     COURT REPORTER                                            COURTROOM DEPUTY
 4/8/2020                                                           DCR                                                       Jason Keeton
 PLF.      DEF.         DATE
                                       MARKED ADMITTED                                                   DESCRIPTION OF EXHIBITS* AND WITNESSES
 NO.       NO.        OFFERED

   1                   4/8/2020              x            x         Picture of device that looks like a bomb

   2                   4/8/2020              x            x         Picture of a Gun




* Include a notation as to the location of any exhibit not held with the case file or not available because of size.

                                                                                                                                     Page 1 of    1   Pages

        Case 2:19-cr-00167-RLJ-CRW Document 112 Filed 04/08/20 Page 1 of 1 PageID #: 281
